NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 30 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10388

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00450-JAS

 v.                                              MEMORANDUM*

SERGIO BARAHONA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     James Alan Soto, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Sergio Barahona appeals from the district court’s judgment and challenges

the 48-month sentence imposed following his guilty-plea conviction for illegal

reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Barahona contends that his sentence is substantively unreasonable based on

the specific facts of his case, including that he returned to the United States to

support and provide home care for his family. He also argues that the 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A) is disproportionately harsh. The

district court imposed a downward variance of nine months from the advisory

Guidelines in consideration of the mitigating factors, and did not abuse its

discretion in imposing Barahona’s sentence. See Gall v. United States, 552 U.S.
38, 51 (2007). The 48-month sentence is substantively reasonable in light of the

18 U.S.C. § 3553(a) factors and the totality of the circumstances, including

Barahona’s criminal history of domestic abuse. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                     14-10388